Citation Nr: 1341132	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO. 10-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for status post left knee medial meniscus tear (claimed as left knee condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2002 to July 2002 and August 2004 to January 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee condition which he asserts is the result of an injury incurred in service after multiple motor vehicle accidents.  The Veteran has reported that he participated in numerous motorized convoys in Iraq and would often come under ambush and attack.  One such attack involved an IED and required the vehicle he was travelling in to rapidly escape, hitting numerous cars in the process.  The Veteran's DD Form 214 shows that his primary specialty was an armor crewman and that he served in an imminent danger area in Iraq and Kuwait.  The record also reflects that he was awarded a Combat Action Badge.  The Board finds that the Veteran is a combat Veteran and did sustain an injury to his left knee.  The incident described is consistent with the circumstances, conditions, and hardships of his duties in service, and his statements alone are therefore sufficient to corroborate the injury.  38 U.S.C.A. § 1154(b).

The Board has determined that the Veteran should undergo VA examination to assess the nature and etiology of his left knee condition.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the issue of service connection for a left knee condition.  The evidence reflects that the Veteran has been diagnosed with a left knee medial meniscus tear which has been treated with surgery.  The Veteran has asserted that his injury occurred in-service and as discussed, the Board finds that § 1154(b) is applicable and his statements regarding his in-service injury are presumed to be accurate.  However, the record does not contain a medical opinion as to the etiology of the Veteran's left knee condition.  Therefore, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should to obtain medical records for the Veteran from the VA Medical Center in Houston, Texas, dated from December 2011 to the present.

2. After the above is completed the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left knee condition.  After a review of the claims file and any necessary testing the examiner is asked to provide the following opinion:

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee condition (post status medial meniscus tear) was incurred in or is otherwise related to his military service, to include multiple motor vehicle accidents.  The examiner is advised to assume for the sake of the examination that the Veteran sustained a left knee injury in the manner described.  The examiner should also consider the Annual Medical Certificate dated in April 2006 that shows no complaints regarding the knee and no history of problems with the knee, the report from Dr. David Lintner dated July 31, 2006 that indicates the Veteran had been experiencing knee pain for over a month, and the report of examination by Dr. Max Roth in April 2007 that indicates the Veteran's left knee problem has existed since April 2006.  The examiner's opinion must specifically address these documents, and the fact that the Veteran was discharged from Active Duty in January 2006.  The examiner should provide a complete rationale for any opinion rendered.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


